Case 4:17-cv-00893-ALM Document 571 Filed 08/23/19 Page 1 of 9 PageID #: 29944



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

HUAWEI TECHNOLOGIES CO., LTD., a
Chinese corporation, and FUTUREWEI
TECHNOLOGIES, INC., a Texas corporation,

              Plaintiffs,
                                            The Honorable Amos L. Mazzant, III
      vs.
      vs.

      “RONNIE” HUANG, an individual, and    Civil Action No. 4:17-cv-00893 ALM
YIREN "RONNIE"
CNEX LABS, INC., a Delaware corporation,

              Defendants.


            DEFENDANTS’ SUR-REPLY IN OPPOSITION TO PLAINTIFFS’
            DEFENDANTS'                            PLAINTIFFS'
            RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
            PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 50(b)
Case 4:17-cv-00893-ALM Document 571 Filed 08/23/19 Page 2 of 9 PageID #: 29945




       Huawei’s Reply (Dkt. 562) invites the Court to err by asking it to discredit testimony and
       Huawei's

                                              CNEX’s trade secrets. In deciding a motion
documents showing that Huawei misappropriated CNEX's

for JMOL, the Court "may
                    “may not make credibility determinations or weigh the evidence."
                                                                          evidence.” Reeves

v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). "'Credibility
                                                              “‘Credibility determinations, the

weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge.'"
                          judge.’” Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986)). Instead, the Court should "consider
                                       “consider all of the evidence, drawing all reasonable

inferences and resolving all credibility determinations in the light most favorable"
                                                                          favorable” to CNEX, and
     Huawei’s motion for JMOL "unless
deny Huawei's                 “unless the jury's
                                          jury’s factual findings are not supported by

substantial evidence, or if the legal conclusions implied from the jury's
                                                                   jury’s verdict cannot in law be

                   findings.” Baisden v. I'm
supported by those findings."            I’m Ready Prods., Inc., 693 F.3d 491, 498-99 (5th Cir.

                                                                              jury’s finding that
2012) (internal quotation omitted). Because substantial evidence supports the jury's

                       CNEX’s trade secrets, Huawei's
Huawei misappropriated CNEX's                Huawei’s JMOL motion should be denied.
I.     HUAWEI MISAPPROPRIATED TRADE SECRETS IN CNEX’S
                                               CNEX'S MAY 2015
       POWERPOINT.
       A.      CNEX took reasonable measures to protect trade secrets in its PowerPoint.
       Substantial evidence demonstrates that CNEX took reasonable measures to protect its

trade secrets in general, and those found in the May 2015 CNEX PowerPoint it sent to Huawei

         “May 2015 PPT").
(DX 316, "May      PPT”). For example, CNEX labeled each page "Proprietary
                                                              “Proprietary and

Confidential” and informed the Huawei recipients of that PPT that it was confidential and not to
Confidential"

               Huawei’s HiSilicon division. See Dkt. 547 ("Opp.")
be shared with Huawei's                                  (“Opp.”) at 2-6. Huawei contends

that despite this evidence, CNEX failed to take reasonable measures to protect the May 2015

PPT because (1) CNEX sent the PPT to Huawei and another company (MacroSAN) without a

                                                                      PPT.1 Reply at 1-2.
written NDA; and (2) CNEX publicly disclosed portions of the May 2015 PPT.1


11 Huawei falsely contends that CNEX provided the May 2015 PPT to "several"
                                                                  “several” companies in
                     “all without obtaining an NDA."
addition to Huawei, "all                        NDA.” Reply at 2. The only other such company
is MacroSAN. Opp. at 5. There is no reason to believe that Nick Zhang abandoned his usual
practice of requesting confidentiality prior to providing the PPT to MacroSAN. Id. at 3-5.

                                                 1
Case 4:17-cv-00893-ALM Document 571 Filed 08/23/19 Page 3 of 9 PageID #: 29946




       None of the evidence Huawei relies upon demonstrates that CNEX failed to take

reasonable measures to protect the May 2015 PPT. Reasonable measures to preserve secrecy is a

classic question of fact for a jury to decide, and everything Huawei raises in its briefs was

                          jury’s verdict. See Mattel, Inc. v. MGA Entm't,
considered as part of the jury's                                  Entm’t, Inc., No. CV 04-9049

DOC (RNBx), 2011 WL 3420571, at *2 (C.D. Cal. Aug. 4, 2011). The existence of an NDA is

just one of many factors—including whether documents containing trade secrets were marked

with confidentiality labels—the jury could have considered in deciding whether CNEX took

reasonable measures. 6/25/2019 Tr. at 224:2-225:2 (jury instructions on reasonable measures).

And, none of the trade secrets CNEX asserted at trial were shown at either the 2015 Cadence

                                                  presentation.2
Forum or the Linux Software Foundation Vault 2016 presentation.2

       Huawei also invites error by asking the Court to question the credibility of CNEX's
                                                                                    CNEX’s Nick

Zhang, who testified that it was his practice to ask recipients of the May 2015 PPT to keep it

confidential, and that he specifically told the Huawei recipients to keep the PPT confidential and

to not share it with HiSilicon, as well as the testimony of Dr. Armstrong and Joe DeFranco.

Reply at 1-2. Both Dr. Armstrong and Mr. DeFranco testified to the industry expectation that

                  “confidential and proprietary"
documents labeled "confidential     proprietary” would be kept secret and not used for

competitive purposes. 6/19/2019 PM Tr. at 27:13-20, 88:7-89:6. It is for the jury, not the Court,

to weigh the credibility of this testimony. Reeves, 530 U.S. at 150; Fractus, S.A. v. Samsung

Elecs. Co., 876 F. Supp. 2d 802, 813 (E.D. Tex. 2012). Substantial evidence shows that CNEX

took reasonable measures to protect the trade secrets in its May 2015 PPT.
       B.      Huawei misappropriated the trade secrets in the May 2015 PPT.
                                                                                      CNEX’s
       Huawei argues in its Reply that it did not misappropriate any trade secrets in CNEX's

May 2015 PPT. Reply at 2-3. Because this argument was not included in Huawei's
                                                                      Huawei’s Renewed

Motion for JMOL, Huawei has waived it, and for this reason alone the Court should reject it.

2
2Compare 6/18/2019 PM Sealed Portion No. 7 Tr. at 27:3-33:13, 33:24-36:15; 6/22/2019 AM
Sealed Portion No. 14 Tr. at 17:7-18:14, 19:25-23:6, 28:21-30:23 (discussing CNEX trade
secrets in May 2015 PPT) with DX 283 (Linux Software Foundation Vault 2016 PPT) and DX
234 (2015 Cadence Forum PPT); see also Opp. at 5 n.4.

                                                 2
Case 4:17-cv-00893-ALM Document 571 Filed 08/23/19 Page 4 of 9 PageID #: 29947




See Dkt. 533; Loyolty Conversion Sys. Corp. v. Am. Airlines, Inc., 66 F. Supp. 3d 795, 811 (E.D.

Tex. 2014) ("Failure
           (“Failure to raise an argument in a motion waives the argument; raising it for the first

time in a reply memorandum is too late.”).
                                  late."). Moreover, substantial evidence shows that Huawei

misappropriated trade secrets in the May 2015 PPT by giving them to its HiSilicon division.

HiSilicon competes with CNEX in the SSD controller market. 6/19/2019 AM Tr. at 56:19-23;

6/19/2019 PM Tr. at 125:10-126:3; 6/20/2019 PM Tr. at 13:14-25. Aware of this competition,

Nick Zhang specifically instructed the Huawei recipients of the May 2015 PPT not to share the

                                                      CNEX’s Ronnie Huang, Huawei's
PPT with HiSilicon. Opp. at 4. Yet after meeting with CNEX's               Huawei’s Keji

Huang circulated a new PPT he created (DX 139, "Keji
                                               “Keji PPT")
                                                     PPT”) to Huawei's
                                                              Huawei’s HiSilicon group,

          CNEX’s May 2015 PPT with additional information Keji learned on his visit to
combining CNEX's

CNEX. DX 139; 6/22/2019 AM Sealed Portion No. 14 Tr. at 12:11-13:21. As HiSilicon

develops SSD controllers that compete with CNEX's,
                                           CNEX’s, the jury's
                                                       jury’s misappropriation verdict was

reasonable where Keji provided CNEX trade secrets to HiSilicon for use in developing its next-

generation SSD controller. Even using CNEX's
                                      CNEX’s trade secrets as part of research and

development constitutes misappropriation under CUTSA. See Think Village-Kiwi,
                                                                Village-Kiwi, LLC v. Adobe

Sys., Inc., No. C 08-04166 SI, 2009 WL 3837270, at *3 (N.D. Cal. Nov. 16, 2009). Huawei's
                                                                                 Huawei’s

                         “knowingly” misappropriate merely seeks to confuse the issue by
argument that it did not "knowingly"

injecting inapposite elements from a "willful
                                     “willful and malicious misappropriation"
                                                            misappropriation” cause of action.
II.    HUAWEI MISAPPROPRIATED THE CNEX TRADE SECRETS RONNIE
       HUANG SHARED WITH KEJI HUANG DURING THEIR 2016 MEETING.
       CNEX presented substantial evidence at trial showing that Huawei misappropriated

                                   Huawei’s CEO, Eric Xu, orchestrated between Keji Huang
CNEX trade secrets via the meeting Huawei's

and Ronnie Huang in 2016. Opp. at 6-8. Huawei raises two issues with CNEX's
                                                                     CNEX’s evidence.

First, Huawei wrongly contends there was "no
                                         “no evidence"
                                             evidence” that the information from that meeting

was confidential or that CNEX used reasonable measures to protect it. Reply at 3-4. The record

shows otherwise. Before he met with Ronnie, Keji himself knew that CNEX was in "stealth
                                                                               “stealth

mode.” DX 61 at p. 6; DX 139 at p. 33; 6/21/2019 AM Tr. at 26:7-9. In addition, CNEX's
mode."                                                                          CNEX’s May


                                                 3
Case 4:17-cv-00893-ALM Document 571 Filed 08/23/19 Page 5 of 9 PageID #: 29948




                                                                   “proprietary and
2015 PPT, which Keji received prior to his 2016 visit, was stamped "proprietary

confidential” on every page. Defendants'
confidential"                Defendants’ expert also testified that the commentary Keji added in

the Keji PPT—information not in CNEX's
                                CNEX’s May 2015 PPT—containedfurther
                                                              further CNEX trade

secrets. 6/22/2019 AM Sealed Portion No. 14 Tr. at 28:23-33:19. Based on this evidence, the

jury could have concluded that Keji knew the information he received from Ronnie during the

2016 meeting was confidential. See Quintel Tech., Ltd. v. Huawei Techs. USA, Inc., Case No.

4:15-cv-307, 2018 WL 460227, at *3-4 (E.D. Tex. Jan. 18, 2018) (reasonable measures can be

                                                   “in the context of exploring potential
implied where disclosures made without an NDA were "in

         opportunities” and where receiving party understood the information to be confidential).
business opportunities"

Huawei cites the testimony of Julie Biagini to argue that Keji received public, not trade secret,

information. Reply at 3. But as CNEX has explained, Ms. Biagini testified about information

CNEX provided to Keji when both Ronnie and Javier Gonzales were present—not information

Ronnie provided to Keji before Javier joined the meeting. Opp. at 7. The fact that Huawei's
                                                                                   Huawei’s

CEO, Eric Xu, instructed Keji Huang to analyze what he described as "innovative"
                                                                    “innovative” CNEX

technology further reinforces that Keji came to CNEX to seek and obtain its trade secrets.

       Second, Huawei contends that they did not misappropriate any of the information Ronnie

shared with Keji because they did not share it with anyone outside Huawei. Reply at 4. But

CNEX’s misappropriation claim based on Keji's
CNEX's                                 Keji’s acts includes misappropriation under false

                                                                       CNEX’s products
pretenses—Keji misrepresented that Huawei was interested in purchasing CNEX's

when in reality Huawei had no intention of doing so. 6/10/2019 AM Tr. at 52:4-16; 6/19/2019

PM Tr. at 56:2-19; 6/20/2019 PM Tr. at 133:10-12. Instead, Huawei actually distributed Keji's
                                                                                       Keji’s

report to HiSilicon on several occasions for development of its own SSD controllers. DX 139,

        Huawei’s attempts to spin the testimony of its own witnesses to argue that Keji did not
DX 258. Huawei's

lie or deceive CNEX should be rejected as another improper request for the Court to weigh and

                             Keji’s testimony—a job which is reserved solely for the jury.
determine the credibility of Keji's




                                                 4
Case 4:17-cv-00893-ALM Document 571 Filed 08/23/19 Page 6 of 9 PageID #: 29949



III.   HUAWEI MISAPPROPRIATED TRADE SECRETS ABOUT CNEX’S
                                                  CNEX'S SDK
       BOARD THROUGH XIAMEN UNIVERSITY.
       CNEX introduced substantial evidence at trial showing that Huawei misappropriated

                         CNEX’s Westlake SDK board through Xiamen University. Opp. at 8-
CNEX trade secrets about CNEX's

                 Defendants’ expert explained that two PowerPoints Huawei received from
11. For example, Defendants'

Xiamen University contained CNEX trade secrets about the Westlake SDK, including test results

obtained from the Westlake SDK itself. Opp. at § III.C.1. CNEX also showed that Huawei

should have known that such information about the Westlake SDK was confidential and not to

be shared with Huawei. 6/6/2019 AM Tr. at 50:11-51:9.

       Huawei argues that the testing information CNEX alleges is its trade secrets came from a

simulator and not the Westlake SDK board. Reply at 5. But the evidence Huawei relies upon

                               jury’s verdict. First, Huawei argues that the testing information
cannot support overturning the jury's

from Xiamen came from a simulator because Huawei's
                                          Huawei’s witness Jiancen Hou said so. Id. But a

      “must disregard all evidence favorable to the moving party that the jury is not required to
Court "must

believe.” Reeves, 530 U.S. at 151. The jury was certainly not obligated to believe Jiancen Hou's
believe."                                                                                  Hou’s

                            Xiamen’s test results came from a simulator instead of CNEX's
self-serving testimony that Xiamen's                                               CNEX’s

Westlake SDK, especially when a disinterested witness testified to the contrary. Huawei also

argues that the test results came from a simulator because the earliest PowerPoint Huawei

received from Xiamen University containing CNEX trade secrets was dated June 29, 2017, two

months after the Westlake SDK was broken by Xiamen University. Reply at 5. But this does

                              “results sent from Xiamen to Huawei could not be board test data."
not necessarily mean that the "results                                                    data.”

Id. Xiamen could simply have taken two months to put together their presentations to Huawei.

Nothing in the record favors Huawei's
                             Huawei’s theory over others. And even if the test results did come

from a simulator, it simulated the environment of the CNEX Westlake SDK Board, thereby still

enabling Huawei to learn and take CNEX's
                                  CNEX’s trade secrets.




                                                5
Case 4:17-cv-00893-ALM Document 571 Filed 08/23/19 Page 7 of 9 PageID #: 29950




                                                    Mao3 and Xiamen University, not Huawei,
       Finally, Huawei argues that it was Professor Mao3

that acted wrongfully in sharing CNEX information with Huawei, because Huawei did not know

that the CNEX information was acquired through improper means. This argument should be

disregarded because it was not previously raised in any of Huawei's
                                                           Huawei’s previous JMOL briefs. In re

Isbell Records, Inc., 774 F.3d 859, 867 (5th Cir. 2014) ("Since
                                                        (“Since a Rule 50(b) motion is technically

only a renewal of the [Rule 50(a) motion for judgment as a matter of law] . . . it cannot assert a

ground that was not included in the [original] motion.")
                                               motion.”) (internal quotation omitted; edits in

original). In any event, substantial evidence also shows that Huawei should have known that

                  CNEX’s board was confidential. Huawei's
information about CNEX's                         Huawei’s corporate representative Frank

Effenberger admitted that universities have confidentiality obligations to partner companies who

expect they will be honored. 6/6/2019 AM Tr. at 50:11-51:9. The jury could have inferred from

this testimony that Huawei knew the testing information it obtained from Xiamen University was

covered by an NDA between CNEX and Xiamen University, and that Huawei should not be in

possession of it. Also, Huawei's
                        Huawei’s own contemporaneous documents showed that CNEX's
                                                                           CNEX’s

Westlake SDK Board was available to research universities (DX 160), and Huawei's
                                                                        Huawei’s repeated

attempts to secure a Westlake SDK Board on its own were rebuffed (DX 5, DX 241, DX 1346,

6/22/2019 PM Tr. at 7:3-18); thus, the jury had substantial evidence to conclude that Huawei

knew during the time of the study that it was procuring CNEX trade secrets from Xiamen.

Indeed, the project specifications between Huawei and Xiamen specify the use of a Westlake

SDK Board to achieve Huawei's
                     Huawei’s competitive transformation objectives. The jury could have

                          Huawei’s intent all along was to steal trade secrets from CNEX's
reasonably concluded that Huawei's                                                  CNEX’s

Westlake Board through its conspiracy with Xiamen University.




3
  Huawei’s arguments about opportunities to take discovery from Professor Mao are
 Huawei's
disingenuous. During the discovery period, Professor Mao remained in China, outside the
subpoena of this Court. As represented during trial, CNEX contacted Professor Mao during
discovery to see if he would voluntarily provide discovery, and he declined. 6/20/2019 AM Tr.
at 22:17-24.

                                                 6
Case 4:17-cv-00893-ALM Document 571 Filed 08/23/19 Page 8 of 9 PageID #: 29951



Dated: August 23, 2019                        Respectfully submitted,

TYZ LAW GROUP PC                              FARELLA BRAUN + MARTEL LLP


/s/ Ryan Tyz                                  /s/ Jeffrey M
                                                          M. Fisher
Ryan Tyz                                      Stephanie P. Skaff (admitted pro
                                                                            pro hac vice)
Erin Jones                                    Jeffrey M. Fisher (admitted pro
                                                                          pro hac vice)
4 Embarcadero Center, 14th Floor                                        pro hac vice)
                                              Eugene Y. Mar (admitted pro
San Francisco, CA 94111                                             pro hac vice)
                                              Nadia Arid (admitted pro
Telephone: (415) 849-3578                     Jeffrey G. Lau
Email: rtyz@tyzlaw.com                                                 17th Floor
                                              235 Montgomery Street, 17th
Email: ejones@tyzlaw.com                      San Francisco, California 94104
                                              Telephone: (415) 954-4400
Attorneys for Defendant-Counterclaimant       Fax: (415) 954-4480
Yiren Ronnie Huang                            Email: sskaff@fbm.com
                                              Email: jfisher@fbm.com
                                              Email: emar@fbm.com
                                              Email: narid@fbm.com
                                              Email: jlau@fbm.com

                                              Deron Dacus, Texas Bar No. 790553
                                              THE DACUS FIRM, P.C.
                                              821 Ese 323 Loop Ste 430
                                              Tyler, TX 75701-0518
                                              Telephone: 903.705.1117
                                              Facsimile: 903.581.2543
                                              Email: ddacus@dacusfirm.com

                                              Attorneys for Defendant-Counterclaimant
                                              CNEX LABS, INC.




                                          7
Case 4:17-cv-00893-ALM Document 571 Filed 08/23/19 Page 9 of 9 PageID #: 29952



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court's
                                                                                      Court’s

ECF system on August 23, 2019


                                            /s/ Jeffrey M
                                            Is!         M. Fisher
                                            Jeffrey M. Fisher




                                                8
